DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 1/22/21.  These drawings are approved.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “support” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (US 2012/0133169 A1).
George et al. disclose the claimed invention of fixing a glass trim element into a motor vehicle’s interior body 90 including the features of a glass trim element 88 and a frame (as shown in annotated Figure 7 below), where the method step of “fixing the glass trim element to the frame” is discussed in paragraph [0022] lines 1-3.  

    PNG
    media_image1.png
    596
    675
    media_image1.png
    Greyscale


Regarding claim 2, note that the vehicle is a car as shown in Figure 1.
Regarding claim 12, the glass trim element is made from layers and resin layer 36 is considered to be a “safety backing”, as broadly as recited.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, 9, 16-17 and 19-21, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Yamaguchi et al. (US 2015/0035310 A1).
George et al. disclose the claimed invention (as described in detail above with respect to claim 1) including the interior body comprising a vehicle door inner trim panel made up of the elements shown in Figure 7 including the “formed door handle” 13 (see paragraph [0018], lies 7-9).  Such formed door handle is shown to be integral with what constitutes the “frame” in annotated Figure 7 above.
George et al. do not disclose the specific material from which this interior door trim panel which is integral with the “frame” is constructed. 

One of ordinary skill in the art would look to known door trim panel constructions in order to select desired materials from which to construct an inner door trim panel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the inner door panel including the door handle portion thereof and the integrally formed frame which receives the glass trim element from plastic as taught by Yamaguchi et al. which is a strong yet lightweight material that is known to be suitable to the construction of inner door trim panels.
Regarding claim 7, the glass trim element of George et al., as modified, has a top or front side and a bottom or back side, where the plastic frame is provided on a back of the glass trim element when assembled.  See annotated Figure 7 above.
Regarding claim 9, the glass trim element of George et al., as modified, is fixed to the plastic frame by adhesive (gluing). See paragraph [0022], lines 1-3.
Regarding claim 16, George et al., as modified, discloses a glass trim element 88 and a plastic frame provided below and around the glass trim element (see annotated Figure 7 above).
Regarding claim 17, note that the vehicle of George et al., as modified, is a car as shown in Figure 1.
Regarding claim 19, the glass trim element of George et al., as modified, is an arm rest “cover” in that it covers a portion of the armrest in an assembled state shown in Figure 4
Regarding claim 20, the glass trim element of George et al., as modified, includes touch functionalities 100.  See paragraph [0024].
.

Claims 1 and 4, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tomasson et al. (US 2007/0158966 A1) in view of George et al. (US 2012/0133169 A1).
Tomasson et al. disclose a center console 10 with an insert having buttons 66 for seat position control. Reference Figures 1 and 3b.
Tomasson et al. do not disclose a method of fixing a glass trim element on the center console by fixing the glass trim element to a frame thereon.
George et al. disclose the claimed invention of fixing a glass trim element into a motor vehicle’s interior body 90 including the features of a glass trim element 88 and a frame (as shown in annotated Figure 7 above), where the method step of “fixing the glass trim element to the frame” is discussed in paragraph [0022] lines 1-3.  George et al. state in paragraph [0019] that “the trim panel 88 (glass trim element) may be decorative in nature.  
One of ordinary skill in the art would look to known vehicle interior trim panel constructions in order to select desired features from which to construct a center console.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to substitute a frame supported glass trim element with touch functionalities for the button arrangement of Tomasson et al., as taught by George et al., for an enhanced decorative effect.

Claims 5, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Yamaguchi et al. (US 2015/0035310 A1) as .
George et al., as modified, discloses the claimed invention except for the glass trim element having a curvature rather than being flat.
Wakatsuki et al. disclose a curved glass article (see Figure 1) suitable for use to enhance the appearance of vehicle interior members (see paragraph [0002]).
One of ordinary skill in the art would know to consider glass trim constructions of the prior art for vehicle interiors when making a glass trim member for a vehicle’s interior.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the glass trim member of George et al., as modified, with a curvature as taught by Wakatsuki et al. for aesthetic purposes.

Claim 6, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Yamaguchi et al. (US 2015/0035310 A1) as applied above to claim 3 and further in view of Radu  (US 2006/0000149 A1).	
George et al., as modified, disclose the claimed invention except for the door trim member including the plastic frame and glass trim element being assembled prior to being integrated into the motor vehicle’s interior body.
Radu discloses assembling a door inner panel with all related hardware, including control button sub-assembly, being installed thereon prior to being installed on the vehicle’s interior body.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to assemble the door trim member including the plastic frame .

Claim 10, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Yamaguchi et al. (US 2015/0035310 A1) as applied above to claim 3.
George et al., as modified, disclose the claimed invention except for the specific plastic from which the plastic frame is constructed. 
Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
It would have been obvious to one of obvious skill in the art at the time the invention was made to construct the plastic frame of George et al., as modified, a known plastic such as thermoplastic elastomers because such selection of a known plastic to construct a prior art device made of plastic is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 11, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1).
George et al. disclose the claimed invention except for the specific glass from which the glass trim element is constructed.

It would have been obvious to one of obvious skill in the art at the time the invention was made to construct the glass trim element of George et al. from a known glass material such as soda-lime-silica because such selection of a known glass material to construct a prior art device made of glass is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 13 and 14, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Akiba (US 2011/0091704A1).
George discloses the claimed invention except for the specific glass composition percentages set forth in claims 13 and 14.
Akiba discloses such specific glass composition percentages set forth in claims 13 and 14.  See paragraphs [0022]-[0036].
Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
It would have been obvious to one of obvious skill in the art at the time the invention was made to construct the glass trim element of George et al. from a known glass material composition as set forth in claims 13 and 14, as taught by Akiba, because such selection of a .

Claims 15, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Filion (US 5,952,630).
George et al. disclose the claimed invention except for the glass element, which corresponds to an area reserved for controls, extending over a majority of a surface of an upper part of the door armrest or “console base”.
Filion discloses an area of controls on an upper surface of a door armrest or “support base” which covers a majority of such upper surface.
It would have been obvious to one of obvious skill in the art at the time the invention was made to construct the armrest of George et al. so that the upper surface thereof would be able to accommodate an alternative arrangement of controls such that the glass trim element under which the controls are positioned extends over a majority of an upper surface of the arm rest or “control base”, as taught by Filion, in order to provide a larger surface area for positioning controls located on the door armrest or “control base”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasson et al. (US 2007/0158966 A1) in view of George et al. (US 2012/0133169 A1).
Tomasson et al. disclose a center console 10 with an insert having buttons 66 for seat position control. Reference Figures 1 and 3b.
Tomasson et al. do not disclose fixing a glass trim element on the center console by fixing the glass trim element to a frame thereon nor the frame being made from plastic.

Examiner takes Official Notice that it is notoriously well known to construct vehicle center console elements, including elements surrounding controls, from plastic.
One of ordinary skill in the art would look to known vehicle interior trim panel constructions in order to select desired features from which to construct a center console.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to substitute a frame supported glass trim element with touch functionalities for the button arrangement of Tomasson et al., as taught by George et al., for an enhanced decorative effect.  It would also have been obvious to one skilled in the art to construct the frame surrounding the glass trim element of Tomasson et al., as modified, from plastic because such material selection is common knowledge in the art, is a strong yet lightweight material that is known to be suitable in vehicle center console constructions and involves no new or unexpected results in this instance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Yamaguchi et al. (US 2015/0035310 A1) and further in view of Gross et al. (US 2018/0370843 A1)
George et al. disclose the claimed method of fixing a glass trim element into a motor vehicle’s interior body 90 including the features of a glass trim element 88 and a frame (as 
George et al. do not disclose the specific material from which this interior door trim panel which is integral with the “frame” is constructed nor the glass panel being made from a floating method.
Yamaguchi et al. disclose a door inner trim panel 12 (door body) which is made from plastic including the arm rest 20 (see paragraph [0041]) which is formed with a pocket 24 which may function as a handle.  
One of ordinary skill in the art would look to known door trim panel constructions in order to select desired materials from which to construct an inner door trim panel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the inner door panel including the door handle portion thereof and the integrally formed frame which receives the glass trim element from plastic as taught by Yamaguchi et al. which is a strong yet lightweight material that is known to be suitable to the construction of inner door trim panels.  In addition, it would also have been obvious to one skilled in the art to construct the glass panel by a floating process as taught by Gross et al. because at the end of such as a process the glass article can be cooled and annealed to reduce internal stress.

Claim 23, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0133169 A1) in view of Yamaguchi et al. (US 2015/0035310 A1) and further in view of Dry (US 2009/0183436 A1).
George et al. disclose the claimed invention (as described in detail above with respect to claim 1) including the interior body comprising a vehicle door inner trim panel made up of the elements shown in Figure 7 including the “formed door handle” 13 (see paragraph [0018], lies 7-9).  Such formed door handle is shown to be integral with what constitutes the “frame” in annotated Figure 7 above.
George et al. do not disclose the specific material from which this interior door trim panel which is integral with the “frame” is constructed nor such material being a composite material.
Yamaguchi et al. disclose a door inner trim panel 12 (door body) which is made from plastic including the arm rest 20 (see paragraph [0041]) which is formed with a pocket 24 which may function as a handle.  
Dry discloses in paragraph [0005] that automotive vehicle interiors are commonly composed of composite trim members.
One of ordinary skill in the art would look to known door trim panel constructions in order to select desired materials from which to construct an inner door trim panel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the inner door panel including the door handle portion thereof and the integrally formed frame which receives the glass trim element from plastic as taught by Yamaguchi et al. which is a strong yet lightweight material that is known to be suitable to the construction of inner door trim panels.  It would also have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to . 

Claim 24, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over 
Yamaguchi et al. (US 2015/0035310 A1) in view of George et al. (US 2012/0133169 A1).
Yamaguchi et al. disclose that a vehicle door armrest construction may be formed with a trim member 26 that is decorative in nature and which does not host functional devices.
	Yamaguchi et al. do not disclose a glass trim element fixed to a frame where the support is provided below and around the glass trim element.
George et al. disclose the claimed invention of fixing a glass trim element into a motor vehicle’s interior body 90 (vehicle door armrest) including the features of a glass trim element 88 and a frame (as shown in annotated Figure 7 above), where the method step of “fixing the glass trim element to the frame” is discussed in paragraph [0022] lines 1-3.  The glass trim element is decorative in nature.
Yamaguchi et al. disclose that a vehicle door armrest construction may be formed with a trim member 26 that is decorative in nature and which does not host functional devices.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to incorporate a glass trim element as taught by George et al. into the trim element of Yamaguchi et al. for an enhanced aesthetic effect.

Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
12/29/21